Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156500 & (28)(29)                                                                                          Brian K. Zahra
  (30)(31)(32)(53)                                                                                   Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 156500
                                                                     COA: 337966
                                                                     Wayne CC: 12-005176-FC
  BRANDON LEWIS CAIN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to add new issues is GRANTED. The
  application for leave to appeal the July 7, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motions for miscellaneous
  relief are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 16, 2018
        d0509t
                                                                                Clerk